Citation Nr: 1037859	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active military service from July 1981 to October 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) from 
June and August 2006-issued rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  A June 2006 rating decision denied service connection for 
irritable bowel syndrome and an August 2006 rating decision 
denied service connection for hypertension.

In April 2009, the Board remanded this case for additional 
development.  In a May 2010 rating decision, the RO granted 
service connection for hypertension, assigning a 10 percent 
disability rating.  As this is considered a grant in full of the 
benefit on appeal, this issue is no longer before the Board. See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the 
required development has been completed, the issue of entitlement 
to service connection for irritable bowel syndrome is again 
before the Board for appellate review.


FINDING OF FACT

There is no competent evidence showing the Veteran's irritable 
bowel syndrome is related to service or is a result of, or 
proximately due to, his service-connected major depression.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in, or aggravated by, 
active military service, and is not proximately due to, or 
aggravated by, a service-connected major depression.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in February 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although this notice was not provided 
until March 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports and lay statements have been associated 
with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its April 
2009 remand.  Specifically, the RO was instructed to provide the 
Veteran with a VA examination to determine whether his service-
connected major depression, or the medication he takes to treat 
the condition, aggravate his irritable bowel syndrome.  The Board 
finds that the RO has complied with these instructions by 
providing the Veteran with VA examination that substantially 
complied with the Board's April 2009 remand instructions. 
 Stegall.   The Board notes that, at his June 2009 VA 
examination, the Veteran reported that he had a recent 
colonoscopy with a private examiner.  This record is not part of 
the claims file, but the Veteran reported that the examiner had 
diagnosed him with IBS, which he is competent to report.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, 
as this diagnosis is already of record, the Board finds that a 
remand for this record is unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by lay 
or medical evidence; and of a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

Service treatment records are negative for a diagnosis of IBS or 
for any chronic gastrointestinal issues.  VA medical records show 
that the Veteran has been treated intermittently for 
gastrointestinal problems and IBS since June 1995.

A March 2006 VA examination report shows that the Veteran had 
been diagnosed with IBS, gastroesophageal reflux disease (GERD), 
colon diverticulitis, dermatitis, depression, dyslipidemia and 
impaired glucose tolerance.  The examiner noted that he had been 
treated for IBS since 1995.  After examining the Veteran and 
reviewing his claims file, the examiner confirmed the diagnosis 
of IBS and also found that the Veteran had colon diverticulitis.  
The examiner opined, as per medical literature, there was no 
etiological relationship between IBS and major depression, and 
concluded that the Veteran's IBS was not caused by, nor the 
result of, the Veteran's service-connected major depression.  

An June 2009 VA examination report shows that the onset of the 
Veteran's IBS was in 1995.  The examiner noted that she reviewed 
the entire claims file and, after examining the Veteran, 
confirmed the diagnosis of IBS.  She indicated that she had 
reviewed medical literature regarding the etiology of irritable 
bowel syndrome as well as major depressive disorder, and the 
medications used their treatment.  She noted that both are 
different medical entities with different pathophysiological 
mechanism.  She opined that there was no etiological relationship 
between the medications used for major depression and irritable 
bowel syndrome.  Therefore, the Veteran's service-connected major 
depression nor the medications used for its treatment, not at 
least as likely as not, caused or aggravated his irritable bowel 
syndrome.  

Based upon the evidence of record, the Board finds that service 
connection is not warranted for the Veteran's irritable bowel 
syndrome.  Service treatment records do not show any treatment 
for or diagnosis of irritable bowel syndrome.   VA treatment is 
not shown until many years after service.  In this regard, 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  There is no medical evidence 
in the claims file that shows that the Veteran's IBS is linked 
directly to service.  On the contrary, such a conclusion is 
contradicted by the histories of onset in 1995.  As such, service 
connection on a direct basis is not warranted.  Boyer, 38 C.F.R. 
§ 3.303.

In terms of secondary service connection, the evidence would need 
to show that the Veteran's irritable bowel syndrome is 
proximately caused by or aggravated by his service-connected 
major depression.  Allen.  However, the evidence of record does 
not show that this is the case.  There is no medical evidence 
which links his irritable bowel syndrome with his service-
connected major depression or the medication he takes to treat 
his disability.  In fact, the June 2009 found that his irritable 
bowel syndrome and major depression are completely unrelated.  In 
addition, the examiner concluded that, since these two disorders 
are different medical entities, his irritable bowel syndrome was 
not aggravated by his major depression or its medication.  As 
such, service connection on a secondary basis cannot be granted, 
either.  Allen, 38 C.F.R. § 3.310.

As noted, the Veteran has contended that his service-connected 
major depression and the medication he takes to treat the 
disorder have caused his irritable bowel syndrome or aggravated 
it.  However, as a layperson, with no medical training or 
expertise, he is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for irritable bowel syndrome is denied



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


